Electronically Filed
                                                           Supreme Court
                                                           SCWC-XX-XXXXXXX
                                                           26-AUG-2020
                                                           07:56 AM




                            SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


        JERRICO LINDSEY, Petitioner/Petitioner-Appellant,

                                  vs.

        STATE OF HAWAIʻI, Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
  (CAAP-XX-XXXXXXX; S.P.P. NO. 17-1-0022; CR. NO. 1PC081000643)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ., and
      Circuit Judge Remigio, assigned by reason of vacancy)

          Petitioner/Petitioner-Appellant’s Application for Writ
of Certiorari, filed on July 20, 2020, is hereby accepted.
          IT IS FURTHER ORDERED that no oral argument will be
held in this case.     Any party may, within ten days and pursuant
to Rule 34(c) of the Hawaiʻi Rules of Appellate Procedure, move
for retention of oral argument.
          DATED:     Honolulu, Hawaiʻi, August 26, 2020.

                                        /s/ Mark E. Recktenwald
                                        /s/ Paula A. Nakayama
                                        /s/ Sabrina S. McKenna
                                        /s/ Michael D. Wilson
                                        /s/ Catherine H. Remigio